Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 1 of 26. PagelD #: 234

IN THE UNITED STATES DISTRICT COURT = ¥
FOR THE NORTHERN DISTRICT OF OHIO ese

EASTERN DIVISION
UNITED STATES OF AMERICA, ) SUPERSEDING
) INDICTMENT
Plaintiff, )
) JUDGE BENITA Y. PEARSON
Vv. )
) CASE NO. 4:20CR00342
TERRIS CHANLEY BAKER, ) Title 18, United States Code,
ROBERT J. ROHRBAUGH, II, ) Sections 287, 371, 641, 1956(h),
) and 2; Title 26, United States
Defendants. ) Code, Section 7206(1)
)

GENERAL ALLEGATIONS

At all times relevant to this Superseding Indictment:

l. The Internal Revenue Service (“IRS”) was an agency of the Department of the
Treasury. The [RS had the responsibility for the ascertainment, computation, assessment, and
collection of taxes, including income taxes. The Department of the Treasury was an agency of
the United States.

2: Defendant TERRIS CHANLEY BAKER (“BAKER”) was a resident of Canton,
Ohio, in the Northern District of Ohio, Eastern Division.

3. Defendant ROBERT J. ROHRBAUGH, II, (“ROHRBAUGH”) was an attorney
licensed by the Supreme Court of the State of Ohio on or about November 8, 1999.
ROHRBAUGH’s primary office location was in Youngstown, Ohio, in the Northern District of
Ohio, Eastern Division. |

4, Brandon R. Mace (“Mace”) (named but not charged herein) was a resident of the
Northern District of Ohio, Eastern Division. Mace was incarcerated in the U.S. Bureau of

Prisons from approximately November 2012 through July 2016. Mace was initially housed at
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 2 of 26. PagelD #: 235

Federal Correctional Institute (“FC1”) Gilmore in Glenville, West Virginia, and was later

transferred to FCI Danbury, in Danbury, Connecticut.

. * COUNT |
(Conspiracy to Commit Offenses against the United States, 18 U.S.C. § 371)

The Grand Jury charges:

5. . The allegations contained in paragraphs | through 4 of the Superseding
Indictment are re-alleged and incorporated by reference as if fully set forth herein.

6. ‘From in or around January 2015 through in or around September 2015, the exact
dates being unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants TERRIS CHANLEY BAKER and ROBERT J. ROHRBAUGH, I, and
Brandon R. Mace (named but not charged herein) and others known and unknown to the Grand ,
Jury, did knowingly and intentionally combine, conspire, confederate, and agree to commit one
or more federal offenses, to wit:

a. To willfully and knowingly steal, purloin and convert to their own use,
and without authority dispose of property of the United States exceeding $1,000.00 in
value belonging to the United States Department of Treasury, an agency of the United
States, in violation of Title 18, United States Code, Section 641; and

b, To make and present to the United States Department of Treasury, a
department and agency of the United States, a false, fictitious and fraudulent claim
against the United States, knowing that the claim was false, fictitious and fraudulent, in

violation of Title 18, United States Code, Section 287.
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 3 of 26. PagelD #: 236

OBJECT OF THE CONSPIRACY
7. The objects of the conspiracy were: (i) to file and cause to be filed with the [RS
federal income tax returns containing false, fictitious, and fraudulent claims for tax refunds in the
names of various fictitious entities and (it) to obtain and attempt to obtain by means of false
claims fraudulent tax refund checks for the enrichment of the co-conspirators and others.
MANNER AND MEANS OF THE CONSPIRACY
8. To obtain the objects of the conspiracy, Defendants and others employed the
following manner and means:
a. Defendants and their co-conspirators created and caused to be created
fictitious business entities and trusts.
b. Defendants and their co-conspirators obtained Employer Identification
Numbers for the fictitious entities.
c. Defendants and their co-conspirators prepared and caused to be prepared
U.S. Corporation Income Tax Return, IRS Forms 1120, and U.S. Income Tax Return for
Estates and Trusts, IRS Forms 1041, for the fictitious entities, which falsely reported
large tax withholdings that never existed.
d, Defendants and theit co-conspirators filed and caused to be filed false
claims for tax refunds with the IRS.
e, Defendants and their co-conspirators caused and attempted to cause the
IRS and the United States Department of Treasury to generate fraudulent income tax:

_ refund checks to the fictitious entities.
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 4 of 26. PagelD #: 237

f. Defendants and their co-conspirators obtained and attempted to obtain
United States Department of Treasury refund checks to which they were not entitled and
for their own, use and benefit. |
OVERT ACTS
9. In furtherance of the conspiracy and to achieve its objectives, one or more
members of the conspiracy committed the following overt acts, among others, in the Northern |
District of Ohio, Eastern Division, and elsewhere:
a. . Onor about the dates listed below, Mace caused the following false
income tax returns for tax year 2014 to be prepared in the name of the following fictitious
claimants and filed with the IRS, resulting in the following false refund claims, each

filing constituting a separate overt act:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILING DATE FILER NAME IRS REFUND
FORM | CLAIMED

1 | March 25, 2015 Speed Werks, LLC 1120 $1,352,779
2 | March 3, 2015 J.M. Glass Investment Trust 1041 $918,568
3 | March 15, 2015 Mace Family Trust 1041 $987,767
4 | March 1, 2015 Mace Financial Services, Inc. 1120— $460,383
5 |March3,2015 - Monarch Investment Trust 1041 $3,980,788
6 | March 1, 2015 Monarch Manufacturing, Inc. 1120 $778,744
7 | March 15, 2015 Iron Star Metals 1120 - $470,256

b. On or about May 22, 2015, based on the false and fraudulent return for

Speed Werks, Mace caused the IRS and the United States Department of Treasury to mail
_to Arlington, Texas, a United States Treasury Check in the amount of $1,352,779, made °
payable to Speed Werks (‘Refund Check”). | |
c, On or about July 3, 2015, A.R. (known to the Grand Jury but not charged
herein) mailed the Refund Check via priority mail from Arlington, Texas, to Chanley

Holdings at XXXX Fletcher Avenue, N.E., Canton, Ohio.
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 5 of 26. PagelD #: 238

d,

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “Idea,” each email constituting a separate overt act:

 

 

 

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 14, Mace | BAKER Idea | when you get a chance go to www.keybank.com,
2015 open me up 4 personal checking and savings, it
6:34 PM shouldn’t cost more than $10.00, my ss
XXXXX3051, my di; XXXXXX59 dob XX-XX-
XX77 moms maiden: XXXX, you should be able
to answer the security questions. That will make
it easy for you to make the fruit drop, and of
course make things quick ..... do this asap
please
June 17, |.BAKER | Mace Idea | I will get on top of this ASAP. Also I need you
2015 know the name of the company that has them
6:57 PM finances as well as its EIN number and also the
name of the company that it is going to end it’s
EIN Number as possible so he can take a look at
it he said
June 17, Mace | BAKER Idea | Chan~Lee holdings is a holding entity for a
- 2015 financial services company. If SPEED WERKS
7:49 PM were to have a client services contract, it would
, act as a buffer for the holding firm. At that point
the dissolving of SpeedWerks could occur, and
it’s remaining assets can be merged into
Monarch. What do you think? that would cut out
a middie man, and give Chan Lee an income
bonus that would have gone to GI!!! let me know
if you agree....
June 17, Mace | BAKER Idea | The company is SpeedWerks L.L.C. it’s ein# is
2015 51-XXXXXXX, and it will be terminating into
8:58 PM Monarch of Ohio, INC. Monarch was
incorporated in 2012 by me SpeedWerks was a
2004 single member L.L.C. of mine from 2003.
As far as monarch goes, J don’t have the EIN for
it off hand. Let me know what he says.....
June 18, Mace | BAKER Idea | not a problem, but you will have to go to the
2015 Ohio sec. of state website, and look up monarch
3:49 PM of Ohio, and get the information : how many

shares of common stock, and the par value of
those shares. Once you discover (I think it was
1000 shares at $1.00 per share.) I will draw up a
contract, and you will then print off an articles of
incorporation amendment form where you will

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 6 of 26. PagelD #: 239

 

Date/Time

Sender

Recipient

Subject

Content

 

be named CFO, adininistrator of Monarch of
Ohio, and ay subsidiaries that arise out of it

 

 

 

June 18,
2015
3:55 PM

 

Mace

 

BAKER

 

Idea

 

I am going to type out the financial services
agreement tonight, that will indemnify Chan-Lee
holdings from any fiscal liability from any
potential or hypothetical accounting errors, or
wrongdoing committed by it’s clients. Also then
there will be an agreement in place where Chan-
Lee has complete access to all available funds
belonging to their client. Understand?

 

c.

On or about the date and time listed below, Mace sent BAKER the

following email with the subject “thanks again”:

 

Date/Time

Sender

Recipient

Subject

Content

 

 

 

June 14,
2015
10:00 PM

 

Mace

 

BAKER

 

thanks
again

 

I know that times are tough, this is the worst
{part when you are waiting for the fruits......
will be okay, we have made it this far.... we are
going to make all the haters eat s--t! we can’t be
stopped. I hope you know this is some next level
s--t we are waiting on.... When it comes, and it
is coming, we need to try to get as much liquid
as we can, and keep it moving...... we also need
to be very discreet. I like your idea, we need to
get into apartments and houses.... well, luv u bro
ttyl!!!

 

f.

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “a thought,” each email constituting a separate overt

 

 

 

 

 

 

 

 

 

act:
| Date/Time | Sender | Recipient | Subject Content
June-19, Mace }| BAKER a Was just thinking that chan-ley could be the
2015 thought | defacto asset manager for a number of parties
9:25 AM involved, What do you think? sent out the
appropriate docs today. Btw keep contact with 1,
to find out if ANY THING ARRIVES at the
location.....
June 19, | BAKER | Mace a It’s called CHANLEY Holdings and I have been
2015 thought | on her everyday nothing else has come she calls
6:32 PM

 

 

 

 
Case: 4:20-cr-00342-BYP Doc #:

37 Filed: 09/24/20 7 of 26. PagelD #: 240

 

Date/Time

Sender

Recipient

Subject Content

 

me and let me know I’m on top of it [ got you
bro trust me okay

 

June 19,
2015
8:40 PM

Mace

BAKER

a I do, I did not know how to spell it, I will correct
thought | the documents that I typed today, thanks for the
correction! I know you are on top of her. just try
to remember most correspondence is received
during the first 10 days of the month from that
organization. no problems, you will like the
contracts that I drew up today to indemnify, I
have created another masterpiece!!!! love you
bro ttyl!!!

 

 

 

June 20,
2015
1:41 PM

 

Mace

 

BAKER

 

a so, I just finished two power of attorney naming
thought | you, and CHANLEY Hoidings as the POA, this
document further Insulates, and indemnifies you
and Chanley from any shenanigans. What I hope
to accomplish is a way for you to liquidate the
assets of all involved entities, and form a new

 

 

g.

On or about the date and time listed below, Mace sent BAKER sent the

following email with the subject “morning”:

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 19, Mace | BAKER | morning | good morning brother I am sending you that
2015 POA this morning. I intend to draft a contract
6:20 AM indicating that you are to receive 50% of
monarch of Ohio incorporated stock and that
you are authorized to make all decisions in my
absence. okay?
h. On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “question,” each email constituting a separate overt.act:

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 21, Mace | BAKER | question | Bro, the statement what exactly does it say at
2015 the top? Does it have the following sections? :
Income Tax Payments and credits Over

5:22 PM

 

 

 

payments And at the bottom does it have a
section titled “other information’? I need to
know exactly what it says so J can estimate the
time it will take to receive our stipend

 

 

 

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 8 of 26. PagelD #: 241

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 22, | BAKER | Mace | question | it says to visit our page at www.irs.gov/cp133 D
2015 says for tax forms instruction and publications
7:07 AM please visit the same website address or call |

 

 

 

 

800 tax forms and instructions to keep this
notice for our records and if we need assistance

‘please do not hesitate to contact them

 

i,

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “bro,” each email constituting a separate overt act:

 

 

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 22, | BAKER} Mace bro | I’m going to try to keep an eye out for them you
2015 know [portion omitted] I will keep looking out
7:02 AM for them just send them to the address on
Fletcher from here on out
June 22, Mace | BAKER bro [portion omitted] it'll ail work out, crazy stuff
2015 but, i? IL all work out, I will send any letters to
8:09 AM you on fletcher, btw we need to do something to
make sure the fruits go to a place where we can
receive them.
June 22, Mace BAKER bro shredder......no harm.........ft’s trash, you
2015 know........ asta lavista..... anything else?
7:24 PM
J On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “call,” each email constituting a separate overt act:

 

 

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content

June 22, | BAKER | Mace Call What do you think would be the best solution
2015 for a place for the fruits to be planted

2:36 PM

June 22, Mace BAKER Call Idk at this moment, but, when the letters get
2015 | there it'll give us a clearer view of the big

3:50 PM picture...

June 22, | BAKER | Mace Call | just got a letter from the alphabet people about
2015 Monarch manufactoring Inc it states that it’s in

6:51 PM debt 1,839,412.15 and this amount is owed now

June 22, Mace BAKER Call | remember this is a game of averages.......it’s all
2015 about the ###H##’s

7:51 PM

 

 

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 9 of 26. PagelD #: 242

k.

On or about the date and time listed below, Mace sent BAKER sent the

following email with the subject “favor”:

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 22, Mace | BAKER favor | Can you please google the royal bank of the
2015 grand caymen islands? Try to find out what the
6:57 AM procedure is for opening an account, and how
transactions are completed??? [portion omitted]

 

L.

On or about the date and time listed below, Mace sent BAKER the

following email with the subject “morning..”:

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 22, Mace | BAKER -| morning.. | 12 days or so we should be hearing something!
2015
8:11 AM
im. On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “to the rescue,” each email constituting a separate overt

act:

 

 

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
June 24, | BAKER Mace Tothe | received a letter from the same people this
2015 Rescue | time the letter stating that Iron Star
1:06 AM Manufacturing is now in debt $1,479,438.63 I
wish it was the other way around but it’s not
June 24, Mace | BAKER To the | please don’t trip, it was designed that way
2015 Rescue | holla at me if you hear something else. I got a
7:38 PM big letter coming your way, it'll require you
attention asap.
June 25, | BAKER Mace Tothe | I have every letter and every email ever sent so
2015 Rescue | that you can see when you come home how
9:21 PM true to you I am there will be no discrepancies
in the one thing I never ever ever want is for us
to ever have a disagreement or fall out about
money, [portion omitted]
July 1, BAKER Mace Tothe | [portion omitted] A letter came today in
2015 Rescue | regards to iron star metals they are in debt
6:06 PM $793,666.67

 

 

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 10 of 26. PagelD #: 243

n.

On or about the date and time listed below, BAKER sent Mace the

following email with the subject “ugh”:

 

Date/Time

Sender

Recipient

Subject

Content

 

 

June 23,
2015
3:51 PM

 

 

BAKER

 

Mace

 

ugh

 

Understanding Your CP133 Notice

We made changes to your tax return because
we believe there s a miscalculation on your
return. As a result of these changes, there s an
overpayment on your account. What you need
to do Read the notice carefully. [t will explain
the changes we made. Compare the figures on
the notice with your tax return. If you agree
with the changes we made, correct the copy of
your tax return that you kept for your records.
If you don’t agree with the changes, contact us
within 10 days from the date of your notice by

| calling the toll free number listed on your

notice or by mailing the completed contact
stub with any correspondence or
documentation. If you haven’t already, you
should receive a refund of the overpayment
within four to six weeks if you owe no other
taxes or debts we’re required to collect. You
don t need to take any further action.

 

a.

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “great news,” each email constituting a separate overt

 

 

 

 

act:
Date/Time | Sender | Recipient | Subject Content
July 1, BAKER Mace Great | I am really working on something to get some
2015. “news income and quickly so just bear with me today
6:21 PM or sometime tomorrow something should
happen and Pll have something for you ASAP
] promise bro and nothing came in the mail
today from that lady either
July f, Mace BAKER Great | it is registered, it hasn’t arrived yet! don't
2015 . news worry, I seen the act. doc! It’s real!!! last u8nit
8:06 PM

 

 

 

 

 

 

10

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed:

09/24/20 11 of 26. PagelD #: 244

 

Date/Time | Sender | Recipient Subject

Content

 

Mace Great

news

July 8,
2015
5:27 PM

BAKER

I just got off the phone with Robert he said that
he sent the paperwork out that same day so
you should be done got it by now but L told
me that even though it was overnighted it still
will take 2 to 3 days because of how far away
it is he also told me there is a quicker and
easier way to get all of this done that he
himself can file the paperwork to get the
company transfer from Texas to here and all he
“needs is a verbal verification of you he said it
will only cost us $150 to do everything and he
will collect payment later on that but he said
he can take care of everything and have the
necessary stuff in place before the end of the
week so we can make the deposit but he needs
for you to hurry and call him ASAP even if
he’s not there you can talk to his secretary and
notify her that it’s OK and he can go ahead and
proceed with that he said so contact him ASAP

 

BAKER Great

news

July 14,
2015
5:23 PM

Mace

when you get time today go to
www.sos.state.oh.us; check the name register
for the new entity (SWLLC); see if the state
has recognized it yet or at least reserved the
name...Please.....

 

Great
news

July 15, | BAKER Mace
2015

3:06 PM

Please get in touch with me asap very
important... C called me..everything ain’t came
back yet but she got enough info offline so i
can get things taken care of today.try to cail
asap so | can know who to give what to after I
get it taken care of. Call asap

 

 

- Mace BAKER Great

news

July 15,
2015
3:31 PM

 

 

 

 

 

cant call no minutes, I have An approved legal
call to call C tomorrow, at 9:30, If] can I will
get the important info to you asap!!!! I think I

 

p. On or about the date and time listed below, Mace sent BAKER the

following email with the subject “can”:

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
July 9, Mace BAKER: can can you please call my lawyer and ask for his
2015 email,let him know he can communicate with
12:44 PM me via email. thank you. I appriciate you help
in this matter.

 

ia

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 12 of 26. PagelD #: 245

q. On or about the date and time listed below, BAKER sent Mace the

following email with the subject “things done”:

 

 

 

Date/Time | Sender | Recipient | Subject Content
July 13, | BAISER Mace Things | You can notify your buddy that everything is
2015 done all good as soon as I get that call tomorrow the
11:27 AM things are clear I’II deposit and send you the

money I will get that money out to all the
people who you said and make sure everything
is all good for you I’m not going to leave you
hangin or put you in the unneeded or
unnecessary predicament in there I know how
that is especially when you don’t have
anybody and I would never ever put you in
harms way nor in a situation like that so just
tell him and everybody else who imposed to
handle things with that everything will be all
good tomorrow and | will get that account
opened up to you or shouid [ say for you here
shortly this soon as I get back[portion omitted]

 

 

 

 

 

 

r On or about the daté and time listed below, Mace sent BAKER the

following email with the subject “good morning lil bro”:

 

 

 

Date/Time | Sender | Recipient | Subject |. Content
July 11, Mace BAKER Good | do you ever think when I blow your phone up
2015 Morning | that I NEED to talk to you for a minute? I need
10:50 PM Lil Bro | to tall to you about something important......1

know you need Tee time, but bro, I’ve been
trying to talk to you since 6 pm, I have asked
you several times about you opening me an
account at KEY. [portion omitted] Please Tee —
for my piece of mind, can you please set up an
account at key for me? My DL# is ##iHH#f#, and
it expires 6-20-2018. The account should be
addressed to Erie, not Canton, and it needs to
be a business acct for the Mace Family Trust
[portion omitted]

 

 

 

 

 

 

s. On or about July 13, 2015, ROHRBAUGH registered Speed Werks with

- the State of Ohio as a foreign Limited Liability Company under the laws of the State of

12

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 13 of 26. PagelD #: 246

Texas, listing BAKER as the registered agent with a mailing address of XXXX Fletcher

Avenue, N.E., Canton, Ohic.

t.

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “no more drama,” each email constituting a separate

 

 

 

 

 

 

 

 

 

 

overt act:
Date/Time | Sender | Recipient | Subject Content
July 13, | BAKER Mace No more | No mail today and I didn’t hear anything from
2015 Drama_ | Bobby so I will take it that Pll hear something
10:51 PM from him tomorrow and hopefully some mail
. will be coming so you know I’m going to keep
you posted love you bro
July 14, Mace BAKER | No more | ok, thank you, my lawyer mailed the articles to
2015 Drama _ | the state on Friday, they probably got it on sat.
6:28 AM you can run a name check on the secretary of
state website to see if the new entity is
registered of pending, it may have been
processed yesterday, if not it will be today,
tomorrow at the latest....love you too bro!
U. On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “relax,” each email constituting a separate overt act:

 

Date/Time

 

 

 

 

 

Sender | Recipient | Subject Content
July 14, | BAKER Mace relax | I know things are little stressful right now at
2015 the moment but I promise you I am on top of
6:06 PM this already got the letterhead made and
everything I got you little bro
July 14, Mace BAKER relax | alright thank you..... 1 appreciate
2015 everything........ it’s been 4 weeks since the
6:11 PM notice, we should see some action there soon,
that’s why I asked you to do the key thing for
me
July 15, Mace BAKER relax | haven’t heard from you today, everything
2015 good? did you cali Bobby like you promissed?
12:42 PM I figured you'd have atleast let me know what

 

 

 

 

he said. Did you check the secretary of state
web site? Hit me back bro.... PLEASE>>>>

 

13

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 14 of 26. PagelD #: 247

¥v.

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “when you get a chance,” each email constituting a _

separate overt act:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
July 14, Mace BAKER when | when you get time today go to
2015 you get | www.sos.state.oh.us; check the name register
5:23 PM achance | for the new entity (SWLLC); see if the state
. has recognized it yet or at least reserved the
name...Please.....
July 15, | BAKER Mace when | I checked that site you asked me to yes
2015 you get | everything is up and running it has been
1:36 PM a chance | affectives since Monday. I have called Bobby
again is still haven’t got an answer from him
or his secretary so what do you want me to do -
how on me all J got to do is print this thing out
and take it to where D taken and get things
started right says Bobby hasn’t return my call
or let me know what’s going on yet
July 15, Mace |° BAKER when | print it out!!!!! mr. president, go open up an
2015 you get | account for the deal, then deposit! Some times
°2:35 PM a chance | you gotta blow the office phone up to get ¢ to
answer! keep trying!!!
July 15, BAKER Mace when | C looked out...Robert sent us to his to assure if
2015 you get | we needed him everything went smooth..all
5:21 PM a chance | open but hold for 9 days because of amount.
No issues though...all good. .
July 15, Mace BAKER when | how’d she look out? I’m glad things went well
2015 you get | today! Goed to know! Whats going on with
8:46 PM a chance | you? how you feeling? talk to me bro! I can’t
call until the 28th! leave a message with
Bobby and tell him that PI be calling at 9:30
am tomorrow! you have a good evening ttyl!
love you bro@!
Ww. On or about the date and time listed below, Mace sent BAKER sent the

following email with the subject “morning”:

14

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 15 of 26. PagelD #: 248.

 

Date/Time

Sender

Recipient

Subject

Content

 

 

July 15,
2015
7:20 AM

 

 

Mace

 

BAKER

 

morning

 

Good morning, I hope all is well for you
today!~!!! T have had itchy palms all week, I’m
hopping today is the day that dreams come
true! I feel like things are going to be good
today! hit me up as soon as you can! [am
praying for all good ! let me know the verdict
when you call C and bobby! ttyl love you
brof!!!]

 

X.

On or about July 15, 2015, BAKER and ROHRBAUGH opened and

caused to be opened KeyBank business checking account ending in x6463 in the name of

Speed Werks (the “KeyBank Account”), for which BAKER was the sole authorized

signer.

y.

On or about July 15, 2015, BAKER and ROHRBAUGH deposited and

caused the deposit of the Refund Check, which was endorsed “Brandon Ray Mace, Speed

Werks, LLC, for payment to Chanley Holdings,” into the KeyBank Account.

Zz.

On or about the date and time listed below, Mace sent BAKER the

' following email with the subject “bobby”:

 

Date/Time

 

 

 

 

 

 

 

 

Sender | Recipient | Subject Content —
July 16, Mace BAKER | bobby 4 I have a scheduled legal call @ 9:30am.
2015 hopefully he will be in his office.... I will get
9:23 AM some things sorted out.....
aa. On or about the date and time listed below, Mace sent BAKER the

following email with the subject “good morning”:

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
July 16, Mace BAKER good | okay good just wanted to let you know what
2015 . morning | was up, if you don’t hear from me for several
11:53 AM days you know what to do.... if you have to

contact him tell him to call up here and
demand to talk to me. on another note, we
need to put him and g on a retainer, give him

 

15

like 5k for a retainer for me. just stay up! bro, I

 

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 16 of 26. PagelD #: 249

 

Date/Time | Sender | Recipient | Subject Content

 

 

am good right now.... my unit manager said ’d
be gone in like two weeks.... .

 

 

 

 

 

 

bb. On or about the dates and times listed below, Mace and ROHRBAUGH
sent the following emails with the subject “hello old friend,” each email constituting a

separate overt act:

 

 

Date/Time Sender Recipient Subject Content
July 17, Mace ROHRBAUGH | hello old | I’m glad to have you back in my
2015 friend | life, I’ve missed you, it has
12:07 PM shown me how powerful Karma

really is, [ will talk to you soon I
pray.....let me know if you need

anything from me, there is more
to come your way!

 

 

July 17, | ROHRBAUGH Mace hello old | This email is now working. You
2015 friend | can call or email me here for

3:06 PM communication.

July 17, Mace ROHRBAUGH | hello old | ok thank you! Terris said that

. 2015 friend | things went ok! I hope you and

4:37 PM yours are well! next Friday after

everything falls into place, I’d
like it very much if you would
form an Ohio trust for me, Mace
Family, or B.R. Mace Family
trust, ok? Thank you Attorney

 

 

 

Rohrbaugh
July 17, | ROHRBAUGH Mace hello old | Will do!
2015 friend
7:06 PM
July 17, Mace ROHRBAUGH | hello old | 1 am about 2 weeks out from
2015 friend | leaving from the halfway house,
8:06 PM . once things fall into place, I have

an Ohio Corporation called’
Monarch of Ohio, Incorporated,
I'd like to transfer the ownership
of to the new trust, so that I may
be permitted to work for
“Monarch of Ohio once in the
halfway house. I am going to
CCA up on Market street, once
there you can probaly see me

 

 

 

 

 

 

16

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 17 of 26. PagelD #: 250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date/Time Sender Recipient Subject Content
there with out any problems, so
other items can be discussed. I
will have more work for you.......
6 July 18, | ROHRBAUGH Mace hello old | I will rough out a trust agreement
2015 friend | and then go over the particular
9:36 AM details at that time
7 July 18, Mace ROHRBAUGH | hello old | ok, Please call terris this morning,
2015 friend | I believe there has been some
9:47 AM movement in the process as of
midnite, so it may be of benefit to
contact him to day to arrange
your fees! I believe there is now
some liquidity.. his # is 330-209-
xxxx... (Il try to be in contact
later, E have some details that I
need to go over with you. Thanks
8 | . July 18, Mace ROHRBAUGH | hello old | appearently he was wrong.
2015 friend | sorry.... he must have misread it
1:49 PM
9 July 18, | ROHRBAUGH Mace hello old | I think that shows the deposit was
2015 friend | made. The bank advised that
4:21 PM because it’s a new account there
. | is a9 day hold.
10} July 18, Mace ROHRBAUGH | hello old | ok that makes sense, he told me
2015 friend | last evening, that it posted...
4:32 PM
11} Jufy 18, Mace | ROHRBAUGH | hello old | thank you sir!
2015 friend
4:33 PM
ce.

On or about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “good morning...,” each email constituting a separate

overt act:

17

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 18 of 26. PagelD #: 251

 

 

 

 

 

 

 

 

 

Date/Time | Sender | Recipient | Subject Content
July 18, Mace | BAKER good hey bro how are things shaking out? holla @
2015 morning..... | your boy!!! expect a call from bobby this day,
10:08 AM if you can after you get things sitiuated try to
get back in to key, and get a payment drawn
out to him, and meet him today. Also explain
that I need to talk to him ASAP please Thanks
broll!ItlHttt!! love you hepe you enjoy your
daytt!!
July 18, | BAKER | Mace good They said the funds are there but not able to be
2015. morning..... | accessed yet I tested you last night and went
1:06 PM this morning tell Bobby I can screen shot
things for him to show him but we still can get
nothing out yet

 

dd. On ot about the dates and times listed below, Mace and BAKER sent the

following emails with the subject “legal chat,” each email constituting a separate overt

 

 

 

 

act:
Date/Time | Sender | Recipient | Subject Content
July 20, | BAKER Mace Legal chat | I had a brief chat with Bobby via text message
2015 and he said that he would try to speed things
12:51 PM up for us so hopefully we will have some great
news with in the next day or two I will keep
you posted okay little bro
July 20, | BAKER | Mace Legal chat | Fwd:Apparently the hold is because it’s a new
2015 account. Since 911 it’s law that all new
4:57 PM accounts have 10 day holds That was the
response I got back so Pm assuming we have
to wait the whole time

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 371. _

(Aiding and Abetting Theft of G

10.

The Grand Jury further charges:

18

COUNT 2
overnment Property, 18 U.S.C. §§ 641 and 2)

The factual allegations contained in paragraphs | through 4 and 9 of the

Superseding Indictment are re-alleged and incorporated by reference as if fully set forth herein.

 

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 19 of 26. PagelD #: 252

Ll. On or about July 15, 2015, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants TERRIS CHANLEY BAKER and ROBERT J. ROHRBAUGH, II, and
Brandon R. Mace (named but not charged herein), aiding and abetting one another, willfully and
knowingly did steal, purloin and convert to their own use, and without authority dispose of
property of the United States exceeding $1,000.00 in value belonging to the United States
Department of Treasury, an agency of the United States, to wit: a federal income tax refund
check in the amount of approximately $1,352,779, in violation of Title 18, United States Code,
Sections 641 and 2.

COUNT 3
(Aiding and Abetting False Claims against the United States, 18 U.S.C. §§ 287 and 2)

The Grand Jury further charges:
12. The factual allegations contained in paragraphs | through 4 and 9 of the
Superseding Indictment are re-alleged and incorporated by reference as if fully set forth herein,
13. On or about July 15, 2015, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants TERRIS CHANLEY BAKER and ROBERT J. ROHRBAUGH, II, and
Brandon R. Mace (named but not charged herein), aiding and abetting one another, made and
presented to the United States Department of Treasury, a claim against the United States which
Defendants TERRIS CHANLEY BAKER and ROBERT J. ROHRBAUGH, H, and Brandon.R.
Mace, then and there knew to be false, fictitious, and fraudulent, that is, Defendants TERRIS
CHANLEY BAKER and ROBERT J. ROHRBAUGH, II, and Brandon R. Mace, endorsed and
deposited at a branch location of KeyBank in the Northern District of Ohio, Eastern Division, a
| fraudulently obtained federal income tax refund check in the amount of approximately
$1,352,779, which check was issued by the United States Department of Treasury in the name of

Speed Werks LLC in connection with the filing by Defendants TERRIS CHANLEY BAKER

19
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 20 of 26. PagelD #: 253

and ROBERT J. ROHRBAUGH,, II, and Brandon R. Mace of a fraudulent U.S. Corporation
' Income Tax Return, Form 1120, for tax year 2014.
In violation of Title 18, United States Code, Sections 287 and 2.

COUNT 4
(Conspiracy to Commit Money Laundering, 18 U.S.C. § 1956(h))

The Grand Jury further charges:

14. The factual allegations contained in paragraphs | through 4 and 9 of the
Superseding Indictment are re-alleged and incorporated by reference as if fully set forth herein.

15. From in or around June 2015 through in or around April 2016, the exact dates
being unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants TERRIS CHANLEY. BAKER and ROBERT J. ROHRBAUGH, I, and
Brandon R. Mace (named but not charged herein), and others both known and unknown to the
Grand Jury, did knowingly and intentionally combine, conspire, confederate and agree together
to knowingly and intentionally conduct and attempt to conduct a series of financial transactions
affecting interstate commerce, which transactions involved the proceeds from a specified
unlawful activity; that is, violations of Title 18, United States Code, Section 641, knowing that
the transactions involved the proceeds of some form of unlawful activity, and knowing that they
were engaging in a monetary transaction in criminally derived property of a value greater than
$10,000 derived from said unlawful activity, in violation of Title 18, United States Code, Section
I 957. | |

ACTS IN FURTHERANCE OF THE CONSPIRACY

16. In furtherance of the conspiracy and to achieve its objectives, one or more

imembers of the conspiracy committed the following acts in furtherance, among others, in the

Northern District of Ohio, Eastern Division, and elsewhere:

20
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 21 of 26. PagelD #: 254

a.

On or about the dates and times listed below, Mace and BAKER sent the

following emails, in which they discussed purchasing vehicles, each email

constituting a separate act in furtherance:

 

Date/Time

Sender

Recipient

Subject

Content

 

June 23,
2015
4:51 PM

BAKER

Mace

To the
Rescue

[portion omitted] I had a chance to look at and
read about the Black Ops £150 and {250 they
are so bad-ass. but the jagwire that I like is the
XF it’s the replacement to the X type and §
type jag wires the one that you are thinking
about is the new sports car that F typebut the
jagwire that I like is that expensive it’s the
replacement to the x type and s type jaguar the
{ that you are thinking about is

the new sports car the f type. Personally I
really like Luxury Sport Cars but I am torn
between one and a bad ass truck right now but
PI probably go with the car more than likely. -

 

June 23,
2015
5:22 PM

Mace

BAKER

To the’
Rescue

you can get both if you want, this is the
begining! I say you can have what you want
you deserve it.... | want a new challenger, it
has to be either matte black (an option for
2015) or the sublime green ¢ another option for
2015)! black rims ets..... you can find it for me
please... thats what I want seriously, it has to
have a hemi.... | want for us to have atleast on
truck....... let me know what you think

 

 

 

July 9,
2015
5:24 PM

 

Mace

 

BAKER

 

thoughts

 

just a few thoughts... first, look at the ford
website and see if green is an optional! color
for the mustang, if so, see if you can locate me
a mustang gt premium in that green, with nav,
etc. I gotta get the track pack with the big
brembo brakes and the recaro seats...,... if the
mustang is not available in green my next
color choice is black, however it has to be
equipped with the recaro seats, and brembo
brakes. | do like the challenger, it is something
we can get into when the finances improve. I
think it will be smart to be on top of the
market, since the challenger is basically
cosmetic changes, we can look at a older

 

at

model... just food for thought.

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 22 of 26. PagelD #: 255

 

Date/Time

Sender

Recipient

Subject

Content

 

July 10,
2015
9:05 AM

Mace

BAKER

Things
done

the dealer is F.E.R. Inc. the number is XXX-

XXX-9007, the dealer cell phone is XXX-

XXX-3805, they have the 2003 Silverado ext

| cab it’s the preferred 2wd, it’s $6990; there is a

2005 Silverado reg. cab short bed, it is
$5990.00; and there is a 2008 scion xb for
$6990; Capital Motors in canton the # is 330-
754-6801 they have a 2009 Yukon for
$14,995, i think that would be an ok beat
around for me, the pickup would be for the
business, the Tahoe for me, and we could pick
up a inexpensive newer project, 2005 and up
mustang, or 2008 and up challenger rt it’s all
about stretching the budget in a healthy
manner my stuff don’t have to be too new, I’ve
already done that.....

 

 

July 10,
2015
10:04 PM

 

 

Mace -

 

BAKER

 

classics

 

bro when you get a chance check out
www.PhilStalling:com they have a 1962 chevy
Impala (one of my all time favorite cars) they
are asking $15,000.00, the stock # is cc-2-
219478 they also have a very cool 1969
camaro for $19,900.00 the stock # is cc
-1-262557; the junction auto family in chardon
has a 1963 impala ss for $17,988.00 stock #
2568453 it looks clean it’s dark blue check it
out, phil stalling has a lot of interesting cars to
check out!!!! look at their inventory, (fyi I
LOVE 1962 chevy full size cars; I love
impala’s but perfer a belair, or biscayne....)

 

22.

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 23 of 26. PagelD #: 256

 

Date/Time

Sender

Recipient

Subject

Content

 

July 11,
2015
4:04 PM

Mace

BAKER

Housing

bro like I told you go to
www.POWERGM.com the truck is a 2008

‘GMC Sierra the stock # is 147086B, the price

is $13,990.00 it is a crew cal SLE trim package
lokk at it and tell mé what you think. It’s a
great price, and-it can be BRUTUS 2!!!! When
you look at the description cut and paste the
add and send it my way I cant look at the
pictures, but i can read the description! I will
do a 5" front, 7" rear drop on it! [tll look
sweet!!!! The other vehicle I'd like to have for
me is the 2009 GMC Yukon SLE that is in
Canton @ Capital Motors
(CAPITALMOTORS.com) it isa l owner
truck, it is silver look up that description and
send it to me also please, the price is good on it
as well @ $14,995.00. At those prices I think I
can have two vehicles that we can hook up in
our design theme for a reasonable price while
maintaining the high end appearance. I would
like it if you’d go on craigs list and looked for
an 2005, or 2006 mustang with a v6 that we
can grab for 8500.00 or less. I would also be
interested in any 1999 to 2004 mustang to do
some really cool engine swaps.... [portion
omitted]

 

 

July 11,
2015
7:21 PM

 

 

Mace

 

BAKER

 

Good
Morning
~ (Part 2)

 

Private seller in the youngstown area.... 2004
chevy SSR with 46k miles, $23,500.00 obo!
XXX-XXX-9233 call and ask if still
available!!! Also, 2008 Dodge Challenger
SRT8 looks to be orange low miles,
$26,500.00 obo... XX X-XXX-7051, call and
ask if still available, again projects that are
reasonable, yet still look hi-end! please read
these emails! and look into this! these are
private sellers,

 

The Key Bank Account Transactions

b.

On or about the dates set forth below, BAKER issued and caused to be

issued the KeyBank Official Checks set forth below in the amounts-set forth below,

' which were drawn on the KeyBank Account and made payable to the payee set forth

23

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 24 of 26. PagelD #: 257

below, to purchase the vehicles set forth below for BAKER and Mace, each issuance

constituting a separate act in furtherance:

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE CHECK # | AMOUNT | PAYEE VEHICLE
1 | July 28, 2015 26577326 | $61,229.95 }| Ron Marhofer 2013 Hyundai Equis
2013 Buick Regal
2 | August 5, 2015 26571657 __| $43,336.81 | Auto Nation 2015 Ford Mustang
3 | August 5, 2015 26571658 | $43,864.98 | Auto Nation 2015 Ford Mustang
4 | August 12,2015 | 26443249 | $48,173.74 | Progressive Auto | 2015 Dodge Challenger
5 | August 13,2015 | 26718915 | $43,904.58 | Progressive Auto | 2015 Dodge Ram

 

c. On or about July 28, 2015, BAKER issued and caused to be issued
KeyBank Official Check No. 26577325, in the amount of $50,000.00, which was drawn
on the KeyBank Account and made payable to ROHRBAUGH.

d. On or about August 4, 2015, BAKER issued and caused to be issued |
KeyBank Official Check No. 26577333, in the amount of $50,000.00, which was drawn
on the KeyBank Account and made payable to ROHRBAUGH.

e. On or about August 4, 2015, BAKER issued and caused to be issued
KeyBank Official Check No. 26577334, in the amount of $50,000.00, which was drawn
on the KeyBank Account and made payable to ROHRBAUGH,

‘The CSE Account Transactions

f. On or about August 3, 2015, BAKER issued and caused to be issued Key
Bank Official Check No. 26675895 in the amount of $150,000.00, which was drawn on
the KeyBank Account and made payable to Chanley Holdings.

g. On or about August 3, 2015, BAKER deposited and caused to be
deposited Key Bank Official Check No. 26675895 in the amount of $150,000.00 and

made payable to Chanley Holdings into CSE Federal Credit Union account ending in

24

 
Case: 4:20-cr-00342-BYP Doc #: 37 Filed: 09/24/20 25 of 26. PagelD #: 258

X9253, which was jointly owned by “Chanley Holdings” and “Terris C, Baker” (the
“CSE Account”).

h. On or about September 15, 2015, BAKER issued and caused to be CSE
Federal Credit Union Cashier’s Check No. 289204 in the amount of $37,474.76, which
was drawn on the CSE Account and made payable to Progressive Auto Group, to
purchase a 20 13 Nissan Armada for Mace and BAKER,

All in violation of Title 18, United States Code, Section 1956¢h).

COUNT 5
(Filing False Tax Return, 26 U.S.C. § 7206(1))

The Grand Jury further charges:

17. The factual allegations contained in paragraphs | and 3 of the Superseding
Indictment are re-alleged and incorporated by reference as if fully set forth herein.

18. Atty. Robert J. Rohrbaugh II LLC (“Rohrbaugh LLC”) was a limited liability
company organized under the laws of the State of Ohio on or about July 13, 2009,
ROHRBAUGH was the registered agent and sole member of Rohrbaugh LLC. Rohrbaugh LLC
filed its income taxes for the calendar year 2015 using a U.S. Income Tax Return for an S
Corporation, Form 11208 (“Form 11208”). Rohrbaugh LLC was required to report on the Form
11208 ali of its business income and expenses.

19. ROHRBAUGH filed his and his spouse’s income taxes for calendar year 2015
using a U.S. Individual Income Tax Return, Form 1040 (“Form 1040”), As the sole member of
Rohrbaugh LLC, ROHRBAUGH was required to report Rohrbaugh LLC’s ordinary business
income and loss, as reported on the Form 112058, on his Form 1040.

20. Onor about March 24, 2016, in the Northern District of Ohio, Eastern Division,

Defendant ROBERT J. ROHRBAUGH, I, a resident of Canfield, Ohio, who was married, did

25
Case: 4:20-cr-00342-BYP Doc.#: 37 Filed: 09/24/20 26 of 26. PagelD #: 259

willfully make and subscribe, jointly with his spouse, a United States Individual Income Tax
Return (Form 1040) for the calendar year 2015, which was verified by a written declaration that
it was made under the penalties of perjury and was filed with the Internal Revenue Service, and
which Defendant ROBERT J. ROHRBAUGH, II did not believe to be true and correct as to
every material matter in that, as he then and there well knew and believed, the return understated
his total income on line 22 by failing to report income Defendant ROBERT J, ROHRBAUGH, II
had that year, and that he knew that in fact his reported total income was false and that his actual
total income substantially exceeded the amount reported.

In violation of Title 26, United States Code, Section 7206(1).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

26
